Case 1:19-cv-00331-LO-MSN Document 54 Filed 11/08/19 Page 1 of 10 PageID# 456




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                               Alexandria Division

RICARDO R. GARCIA, et al.,   )
                             )
       Plaintiffs,           )
                             )
v.                           )           Civil Action No. 1:19cv331-LO-MSN
                             )
VOLKSWAGEN GROUP OF AMERICA, )
INC., et al.,                )
                             )
       Defendants.           )
                             )

    VOLKSWAGEN GROUP OF AMERICA, INC.’S MEMORANDUM OF LAW IN
        SUPPORT OF ITS LIMITED MOTION FOR RECONSIDERATION



 MCGUIREWOODS LLP                        SULLIVAN & CROMWELL LLP

 Terrence M. Bagley (VSB No. 22081)      Robert J. Giuffra Jr. (pro hac vice)
 Kenneth W. Abrams (VSB No. 78216)       Suhana S. Han (pro hac vice)
 Frank Talbott V (VSB No. 86396)         Adam R. Brebner (pro hac vice)
 Gateway Plaza                           125 Broad Street
 800 East Canal Street                   New York, NY 10004
 Richmond, Virginia 23219                Tel: 212-558-4000
 Tel: 804-775-4773                       Fax: 212-558-3558
 Fax: 804-698-2323                       giuffrar@sullcrom.com
 tbagley@mcguirewoods.com                hans@sullcrom.com
 kabrams@mcguirewoods.com                brebnera@sullcrom.com
 ftalbott@mcguirewoods.com
                                         Judson O. Littleton (pro hac vice)
                                         1700 New York Ave, NW
                                         Washington, D.C. 20006
                                         Tel: 202-956-7500
                                         Fax: 202-293-6330
                                         littletonj@sullcrom.com

                                         Counsel for Volkswagen Group of America, Inc.
Case 1:19-cv-00331-LO-MSN Document 54 Filed 11/08/19 Page 2 of 10 PageID# 457




                                                  TABLE OF CONTENTS

                                                                                                                                    Page

INTRODUCTION..........................................................................................................................1

ARGUMENT ..................................................................................................................................2

I.        BECAUSE PLAINTIFFS WITHDREW THEIR BREACH OF IMPLIED WARRANTY
          CLAIMS UNDER ILLINOIS AND WASHINGTON LAW, THESE CLAIMS SHOULD
          BE DISMISSED. .................................................................................................................3

II.       THE COURT SHOULD HAVE APPLIED THE RULE 9(b) STANDARD TO
          PLAINTIFFS’ FRAUD CLAIMS, WHICH WERE NOT PLEADED WITH THE
          REQUISITE PARTICULARITY. .......................................................................................3

III.      BECAUSE PLAINTIFFS’ ODOMETER ACT AND BREACH OF CONTRACT
          CLAIMS ARE DEFICIENT AS A MATTER OF LAW, THE COURT SHOULD HAVE
          DISMISSED THOSE CLAIMS. .........................................................................................4

          A.         Plaintiffs’ Odometer Act Claim Fails as a Matter of Law. ......................................5

          B.         Plaintiffs’ Breach of Contract Claim Fails as a Matter of Law. ..............................6

CONCLUSION ..............................................................................................................................7




                                                                    -i-
Case 1:19-cv-00331-LO-MSN Document 54 Filed 11/08/19 Page 3 of 10 PageID# 458




               Defendant Volkswagen Group of America, Inc. (“VWGoA”) respectfully submits

this memorandum of law in support of its motion pursuant to Federal Rules of Civil Procedure

54(b) and 59(e) for reconsideration of the Court’s denial of VWGoA’s motion to dismiss

(“Motion” or “Mot.”) the amended putative class action complaint (the “Complaint” or “Compl.”).

                                        INTRODUCTION

               On August 1, 2019, VWGoA filed a motion pursuant to Federal Rule of Civil

Procedure 12(b)(6) to dismiss the Complaint in its entirety. (See Docs. 36 & 37.) On October 25,

2019, the Court issued an order (Doc. 49, the “Order”) denying VWGoA’s motion to dismiss in

its entirety, stating that “[h]aving reviewed the pleadings, the Court concludes that Plaintiffs have

plausibly pleaded each element of each count in their Amended Complaint.” (Order 1.) VWGoA

respectfully requests that the Court partially reconsider the Order, for the following three reasons:

               First, in response to the arguments in VWGoA’s Motion, Plaintiffs in their

opposition brief (“Opposition” or “Opp.”) withdrew certain of their implied warranty claims (Opp.

37); those withdrawn claims should be dismissed.

               Second, because Plaintiffs assert fraud claims (or claims that sound in fraud), they

must meet the heightened pleading standards of Rule 9(b)—which requires Plaintiffs to “state with

particularity the circumstances constituting fraud”—not just the “plausibly pleaded” standard of

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56 (2007). See United States ex rel. Ahumada

v. NISH, 756 F.3d 268, 280 (4th Cir. 2014) (distinguishing between the requirement in Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009), that a complaint must “contain sufficient factual matter, accepted

as true, to state a claim for relief that is plausible on its face” on the one hand, and the “more

stringent ‘particularity’ requirement of Federal Rule of Civil Procedure 9(b)” on the other hand).

Such requirement under Rule 9(b) provides “defendants notice of their alleged misconduct,
Case 1:19-cv-00331-LO-MSN Document 54 Filed 11/08/19 Page 4 of 10 PageID# 459




prevent[s] frivolous lawsuits, and eliminat[es] fraud actions in which all the facts are learned after

discovery.” United States ex rel. Grant v. United Airlines Inc., 912 F.3d 190, 197 (4th Cir. 2018).

               Finally, Plaintiffs’ Odometer Act claims and breach of contract claims are legally

deficient even on the facts pleaded in the Complaint. Although the Court “conclude[d] that

Plaintiffs have plausibly pleaded each element of each count” (Order 1), claims based on plausible

factual allegations must be dismissed where, as here, those facts fail to state a claim as a matter of

law. As required for their Odometer Act claims, Plaintiffs do not allege that VWGoA made a

misrepresentation as to cumulative mileage in connection with a transfer of a vehicle, nor that

VWGoA had the intent to defraud as to mileage. And with respect to their breach of contract

claims, Plaintiffs’ allegations do not meet the legal requirements for third-party beneficiary status

under Virginia law, because their allegations, at best, amount to nothing more than a claim of being

incidental beneficiaries.

                                           ARGUMENT

               Under Federal Rule of Civil Procedure 54(b), “a district court retains the power to

reconsider and modify its interlocutory judgments . . . at any time prior to final judgment when

such is warranted.” U.S. Tobacco Coop. Inc. v. Big S. Wholesale of Va., LLC, 899 F.3d 236, 256

(4th Cir. 2018). Under Rule 59(e), a court may alter or amend its judgment to “correct a clear

error of law or prevent manifest injustice.” Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d 396,

403 (4th Cir. 1998). In reviewing a motion for reconsideration, “[t]he analysis is essentially the

same [under both Rule 54(b) and Rule 59(e)] because . . . the Court consider[s] . . . whether there

was a clear error of law or a manifest injustice.” Hanson-Hodge v. Colvin, 2016 WL 595293, at

*8 (E.D. Va. Feb. 11, 2016) (O’Grady, J.).




                                                 -2-
Case 1:19-cv-00331-LO-MSN Document 54 Filed 11/08/19 Page 5 of 10 PageID# 460




I.     BECAUSE PLAINTIFFS WITHDREW THEIR BREACH OF IMPLIED
       WARRANTY CLAIMS UNDER ILLINOIS AND WASHINGTON LAW, THESE
       CLAIMS SHOULD BE DISMISSED.

               In its Motion, VWGoA argued that the breach of implied warranty claims brought

under the laws of California, Florida, Illinois, and Washington should be dismissed because those

states require Plaintiffs to show contractual privity with VWGoA to state a claim, which Plaintiffs

have not done. (See Mot. 32.) In their Opposition, Plaintiffs did not contest that Illinois and

Washington law require a showing of contractual privity and “agree[d] to withdraw those claims.”

(Opp. 37.) In light of Plaintiffs’ concession, VWGoA respectfully requests that the Court

reconsider its Order denying VWGoA’s Motion as it relates to Plaintiffs’ breach of implied

warranty claims under Illinois and Washington law.

II.    THE COURT SHOULD HAVE APPLIED THE RULE 9(B) STANDARD TO
       PLAINTIFFS’ FRAUD CLAIMS, WHICH WERE NOT PLEADED WITH THE
       REQUISITE PARTICULARITY.

               As VWGoA explained in its Motion (see Mot. 2, 3, 5, 12, 13, 18, 21 & 22), because

Plaintiffs assert fraud claims or claims that sound in fraud, Plaintiffs must “state with particularity

the circumstances constituting fraud,” Fed. R. Civ. P. 9(b), including “at a minimum, describ[ing]

the time, place, and contents of the false representations, as well as the identity of the person

making the misrepresentation and what he obtained thereby.” Murphy v. Capella Educ. Co., 589

F. App’x 646, 652 (4th Cir. 2014). Thus, it is not enough for the Complaint to simply “state[] a

plausible claim for relief” to avoid dismissal, Iqbal, 556 U.S. at 679; instead, “[i]n addition to

meeting the plausibility standard of Iqbal, fraud claims . . . must be pleaded with particularity

pursuant to Rule 9(b).” United States ex rel. Nathan v. Takeda Pharm. N. Am., Inc., 707 F.3d 451,

455 (4th Cir. 2013) (emphasis added).

               In its Order, the Court denied VWGoA’s Motion on the ground that “Plaintiffs have

plausibly pleaded each element of each count in their Amended Complaint.” (Order 1.) VWGoA


                                                 -3-
Case 1:19-cv-00331-LO-MSN Document 54 Filed 11/08/19 Page 6 of 10 PageID# 461




respectfully requests that the Court reconsider its Order because Plaintiffs were required not only

to plausibly plead the elements of their fraud-based claims, but also to meet the heightened Rule

9(b) requirement to plead the circumstances constituting the fraud “with particularity.”

               As shown in VWGoA’s Motion (Mot. 18-22), the Complaint does not satisfy that

standard with respect to (i) the alleged misstatements, or (ii) Plaintiffs’ alleged reliance. Plaintiffs

have failed to plead with any particularity that VWGoA made the alleged misrepresentations to

Plaintiffs, and that Plaintiffs actually relied on those representations when purchasing their

vehicles.

III.   BECAUSE PLAINTIFFS’ ODOMETER ACT AND BREACH OF CONTRACT
       CLAIMS ARE DEFICIENT AS A MATTER OF LAW, THE COURT SHOULD
       HAVE DISMISSED THOSE CLAIMS.

               Although the Court concluded that “Plaintiffs have plausibly pleaded each element”

of their claims, the facts Plaintiffs pleaded in support of their Odometer Act and breach of contract

claims—regardless of how plausible those allegations are—do not state a claim as a matter of law.

See Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008) (“[U]nder Federal Rule of Civil

Procedure 12(b)(6), we . . . focus only on the legal sufficiency of the complaint.”); accord Milton

v. IIT Research Inst., 138 F.3d 519, 521-23 (4th Cir. 1998) (affirming a dismissal under Rule

12(b)(6) when the “law did not recognize a . . . claim on these facts”); Peregrine Dev. Int’l, Inc. v.

Pac. Architects & Eng’rs Inc., 2009 WL 10693622, at *1 (E.D. Va. Sept. 22, 2009) (O’Grady, J.)

(A plaintiff “fail[s] to state claims on which relief can be granted” when the plaintiff’s allegations

are “generally not recognized” under applicable law.). It is the nature of Plaintiffs’ allegations,

not the level of detail or plausibility of their factual pleading, that justifies dismissal of their

Odometer Act and breach of contract claims.




                                                  -4-
Case 1:19-cv-00331-LO-MSN Document 54 Filed 11/08/19 Page 7 of 10 PageID# 462




       A.      Plaintiffs’ Odometer Act Claim Fails as a Matter of Law.

               Even assuming Plaintiffs have plausibly pleaded the facts underlying their

Odometer Act claim, those facts do not state a violation of the Odometer Act as a matter of law.

The plain language of the Odometer Act and its implementing regulations require a seller to give

the purchaser a statement of the vehicle’s cumulative mileage when ownership is being transferred

from the seller to the buyer. Thus, to state a claim under the Odometer Act, a plaintiff must plead

a misrepresentation as to cumulative mileage, in connection with a transfer of a vehicle, and with

intent to defraud with respect to mileage. (See Mot. 13-17.) Yet nowhere in the Complaint do

Plaintiffs allege that VWGoA made a misrepresentation to them as to cumulative mileage in

connection with a transfer of a vehicle, nor do they allege intent to defraud with respect to mileage.

               Instead, Plaintiffs allege that the supposed misstatement of their vehicles’ mileage

occurred “at the time of the original title application” submitted to state authorities—not when the

dealer transferred ownership of the vehicles to Plaintiffs. (Compl. ¶ 128.) Even assuming the

truth of this allegation—and regardless of how plausibly it was pled—the Odometer Act does not

provide a cause of action on these alleged facts. The misstatement must occur at the time of

transfer to support a legal claim. See 49 C.F.R. § 580.5(a) (“Each title, at the time it is issued to

the transferee, must contain the mileage disclosed by the transferor when ownership of the vehicle

was transferred.” (emphasis added)); see also Tripp v. Charlie Falk’s Auto Wholesale Inc., 290 F.

App’x 622, 630 (4th Cir. 2008) (The Odometer Act’s “disclosure provisions are not implicated

until ownership of the vehicle is transferred.”).

               Nor do Plaintiffs allege that the required disclosure of the “cumulative mileage

registered on the odometer” was inaccurate. See 49 U.S.C. § 32705(a)(1)(A). Nowhere in the

Complaint do Plaintiffs claim that they were not provided with an accurate statement of the

cumulative mileage of the vehicles they had purchased. Likewise, Plaintiffs do not allege that, as


                                                    -5-
Case 1:19-cv-00331-LO-MSN Document 54 Filed 11/08/19 Page 8 of 10 PageID# 463




required under the Odometer Act, VWGoA intended to defraud Plaintiffs with respect to the

vehicles’ mileage. See Ioffe v. Skokie Motor Sales, Inc., 414 F.3d 708, 714 (7th Cir. 2005) (The

Odometer Act’s private right of action “extends only to cases where the transferor intended to

defraud a transferee about the vehicle’s mileage.”); Tripp v. Charlie Falk Auto, 2001 WL 1105132,

at *5 (E.D. Va. Aug. 22, 2001) (“The intent that is relevant is the intent to deceive the transferee

about the accuracy of the mileage of the vehicle.”). Without such allegations, the law does not

recognize an Odometer Act claim, regardless of how plausible Plaintiffs’ other allegations may

be. Accordingly, the Court should grant the motion to dismiss as to Plaintiffs’ Odometer Act

claim.

         B.    Plaintiffs’ Breach of Contract Claim Fails as a Matter of Law.

               Under Virginia law, a third party claimant must be an intended beneficiary of a

contract to recover—not simply an incidental beneficiary. See Copenhaver v. Rogers, 238 Va.

361, 367 (1989) (A plaintiff must show that the parties “‘clearly and definitely intended’ to confer

a benefit” on the third party.). “[I]t is not enough [as here] that the third-party is ‘only one member

of a large class’ of possible beneficiaries under the contract.” William v. AES Corp., 28 F. Supp.

3d 553, 569 (E.D. Va. 2014); see also Mot. 26-27.

               Even assuming the truth of Plaintiffs’ factual allegations, Virginia law does not

permit a third-party claim on the facts pleaded relating to the contract between VWGoA and

Carfax. Plaintiffs cite no provision of the contract even remotely showing that either Carfax or

VWGoA intended to confer a benefit specifically on Plaintiffs, or that the parties entered into the

contract for the specific and intended benefit of Plaintiffs. Thus, the Court should have granted

the motion to dismiss as to Plaintiffs’ breach of contract claim.




                                                 -6-
Case 1:19-cv-00331-LO-MSN Document 54 Filed 11/08/19 Page 9 of 10 PageID# 464




                                        CONCLUSION

               For the foregoing reasons, VWGoA respectfully requests that the Court reconsider

the Order and grant the Motion to Dismiss in part as requested herein.



Dated: November 8, 2019                              Respectfully submitted,

MCGUIREWOODS LLP                                     SULLIVAN & CROMWELL LLP

/s/ Frank Talbott V                                  Robert J. Giuffra Jr. (pro hac vice)
Terrence M. Bagley (VSB No. 22081)                   Suhana S. Han (pro hac vice)
Kenneth W. Abrams (VSB No. 78216)                    Adam R. Brebner (pro hac vice)
Frank Talbott V (VSB No. 86396)                      125 Broad Street
Gateway Plaza                                        New York, NY 10004
800 East Canal Street                                Tel: 212-558-4000
Richmond, Virginia 23219                             Fax: 212-558-3558
Tel: 804-775-4773                                    giuffrar@sullcrom.com
Fax: 804-698-2323                                    hans@sullcrom.com
tbagley@mcguirewoods.com                             brebnera@sullcrom.com
kabrams@mcguirewoods.com
ftalbott@mcguirewoods.com                            Judson O. Littleton (pro hac vice)
                                                     1700 New York Ave, NW
                                                     Washington, D.C. 20006
                                                     Tel: 202-956-7500
                                                     Fax: 202-293-6330
                                                     littletonj@sullcrom.com

                                                     Counsel for Volkswagen Group of America, Inc.




                                               -7-
Case 1:19-cv-00331-LO-MSN Document 54 Filed 11/08/19 Page 10 of 10 PageID# 465




                                  CERTIFICATE OF SERVICE

        I hereby certify that on November 8, 2019, I electronically filed the foregoing with the

 Clerk of Court using the Court’s CM/ECF filing system which will send notification of electronic

 filing (NEF) to all counsel of record.


                                             /s/ Frank Talbott V
                                             Frank Talbott V (VSB No. 86396)
                                             McGuireWoods LLP
                                             Gateway Plaza
                                             800 East Canal Street
                                             Richmond, Virginia 23219
                                             Telephone: (804) 775-4773
                                             Fax: (804) 698-2313
                                             ftalbott@mcguirewoods.com

                                             Counsel for Volkswagen Group of America, Inc.
